— In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Estimate dated December 2,1982, *800which denied petitioner’s application for discretionary redemption of certain real property from in rem city ownership, the appeal is from a judgment of the Supreme Court, Kings County (Hirsch, J.), entered November 30, 1983, which dismissed the petition.
Judgment affirmed, with costs.
Inasmuch as petitioner was continuously delinquent in paying taxes on the subject property while he owned the same, failed to take advantage of the four-month “mandatory” redemption period (Administrative Code of City of New York § D17-25.0 [f]) and waited until the discretionary 20-month period had nearly expired (Administrative Code § D17-25.0 [g]) before applying for a release of the city’s interest in said property, we agree with Special Term that respondent’s determination was not arbitrary, capricious or irrational (Solomon v City of New York Dept. of Gen. Servs., 94 AD2d 283; Benigno v City of New York, 123 Misc 2d 375). Such decisions, absent evidence of illegality, rest within the sound judgment of the Board (Matter of Dwyer v Lindsay, 23 NY2d 562; Benigno v City of New York, supra). O’Connor, J. P., Rubin, Lawrence and Eiber, JJ., concur.